Fletcher, J.,
delivered the opinion of the court.
We do not think the proof as to separation of the juror Grady from his fellows is sufficient to reverse this case. It was said in Skales v. State, 64 Miss. 645, 1 South. 843, 60 Am. Rep. *23070, that it is not enough for the defendant to show that possibly some person might have been with the juror and communicated with him. In the case at bar it is highly improbable that the juror saw anybody during the period of his enforced withdrawal from the body of the jury.
Though we are earnestly urged to reverse the case on the facts, after a careful consideration of the evidence, we do not feel justified in disturbing the verdict of the jury.

Affirmed.